Appeal Ordered Withdrawn and Opinion issued November 16,1999




                                             In The

                                  toitrt tti Appeals
                        Jfftfttj Btatrtct ixi Qtexaa at Dallas

                                      No. 05-99-00823-CR
                                     No. 05-99-00824-CR
                                     No. 05-99-00825-CR



                           JAMARQUISE WILLIAMS, Appellant

                                               V.

                                STATE OF TEXAS, Appellee


                     On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
              Trial Court Cause No. F98-48315-H, F97-52325-H & F97-52326-H


                               OPINION PER CURIAM

                 Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

the motion.

       This Court hereby GRANTS themotion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See Tex. R. App. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
Tex. R. App. P. 47
                     IN THE FIFTH DISTRICT COURT OF APPEALS




JAMARQUISE WILLIAMS,                           §
  appellate                                    §
                                               §                            NO. F98-48315-H
V.                                             §                            NO. F97-52325-H
                                               §                            NO. F97-52326-H
THE STATE OF TEXAS,                            §
  appellee

            MOTION TO WITHDRAW APPELLANT'S NOTICES OF APPEALS



       Appellant, along with his appellate counsel, move the Court to withdraw his notice of

appeal, as grounds, the appellant shows the following:                               :~
                                                                                     '. :J.
                                                                                     O




       a.      The trial court was the Criminal District Court. For F98-48315-H,

               the date of judgment was March 10, 1999 For F97-52325-H and                     \
               F97-52326-H, appellant was originally placed on probation on

               January 23, 1998. On March 9, 1999, when his probations were

               revoked, he received three years' penitentiary time.



       b.      Appellant was convicted oftwo offenses of procession of controlled
               substance, and one possession of a prohibited weapon.


       c.      A motion for new trial was timely filed on April 7, 1999.


       d.      The appeal was perfected by a notice ofappeal, which was filed on
               April 7, 1999.
J. Williams's motion to withdraw his notice of appeal
Page 2.


         e.    While no one has promised or guaranteed a specific outcome in this

               case, appellant no longer wishes to pursue his appeal in each of

               these cases. Based solely on the review of the paperwork in the

               court's file, appellant's counsel concurs in his decision.


                                                                                                /]
                                                                                     7
                                                                                         >f/,
Scott Palmer                          Terri Hamby                   Jamarduise Williams,
Attorney for the appellant            Attorney for the appellant    Appelant
8235 Douglas 1221 LB 55               397 Dai-Rich Village
Dallas Tx 75225                       Richardson, TX 75080
214/369-9871                          214/661-9673
Texas Bar No. 00797196                Texas Bar No. 00785935




                                CERTIFICATE OF SERVICE


        I hereby certify that a true and correct copy ofthe above Motion to Withdraw Notice of
Appeal has been delivered by mail to Mary Belton, the Official Court Reporter for the Criminal
District Court, 133 N. Industrial Blvd., Dallas, Texas 75207, Belinda Martin, the Substitute Court
Reporter for the Criminal District Court, %Drug Court, 133 N. Industrial Blvd., Dallas, Texas
75207, and to the Appellate Section of the District Attorney's Office of Dallas County, Texas,
Frank Crowley Courts Building, 133 N. Industrial Bl^uTTDalfos, Texas*75207.

 ///r/n                                                      Scott Palmer
  Date
                                      Fifth Court of Appeals
                                    Case Attorney Address List
                                                                                    Page:    1
                                                                      Date Printed: 11/16/1999


                  Case Number: 05-99-00823-CR         Date Filed: 05/20/1999


Style: Williams, Jamarquise
      v.

      The State of Texas


Trial Judge:
Trial Court Reporter:
Trial Court:          CRIMINAL DISTRICT COURT # 1 Trial County:                 DALLAS

APP   Terri Hamby
      ATT 000785935
      Attorney at Law
      397 Dai-Rich Village
      Suite 207
      Richardson, TX 75080
      Phone 972/661-9673
      Fax 972/934-8739


STA   William T. (Bill) Hill, Jr.
       ATT 009669000
       ATTN: APPELLATE SECTION
      Frank Crowley Courts Bldg., 10th FL
       133 N. Industrial Blvd. LB 19
       Dallas, TX 75207
       Phone 214/653-3845
       Fax
                                                    .   /   i$W5^*»'*-W'«''.I




                                                                                          W.\tf
                                                                                           tel
Appeal Ordered Withdrawn and Opinion issued November 16,1999




                                             In The

                                  Court nf Appeal©
                        Jfftftlj SHatmt of toaa at Dallas
                                      No. 05-99-00823-CR
                                      No. 05-99-00824-CR
                                      No. 05-99-00825-CR



                           JAMARQUISE WILLIAMS, Appellant

                                               V.

                                 STATE OF TEXAS, Appellee


                     On Appeal from the Criminal District Court No. 1
                                    Dallas County, Texas
              Trial Court Cause No. F98-48315-H, F97-52325-H & F97-52326-H


                               OPINION PER CURIAM

                Before Chief Justice Thomas and Justices Kinkeade and O'Neill

       Appellant has filed a motion to withdraw the appeal. Appellant's counsel has approved

the motion.

       This Court hereby GRANTS the motion and ORDERS the appeal withdrawn and that

this decision be certified below for observance. See Tex. R. App. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
Tex. R. App. P. 47